DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art does not disclose the following: obtaining, by the sampling processor from the hardware matching processor, the prevailing transaction price of each of the groups of electronic data transaction request messages which are matched by the hardware matching processor during the sampling period for each of the set of data items, and at a random time within the sampling period, further obtaining, by the sampling processor from the hardware matching processor for each data item of the set of data items, a first best proposed transaction price of the one or more previously received but unmatched electronic data transaction request messages represented in the data structure comprising an order to buy and a second best proposed transaction price of the one or more previously received but unmatched electronic data transaction request messages represented in the data structure comprising an order to sell; upon conclusion of the sampling period, repeatedly generating, by the sampling processor, one or more sets of values, each comprising a value for each data item of the set of data items, based on the obtained prevailing transaction prices and the first and second best proposed transaction prices, and for each generated set of values and validating the generated set of values to determine whether each value of the set of values is consistent with the other values of the set of values as a function of expected interest rate over the consecutive specified expiration time periods as a function of a yield curve, until a validated set of values is generated; and storing, by the sampling processor, the validated set of values for the sampling period is a memory coupled with the sampling processor; and upon conclusion of all of the sampling periods, aggregating, by the sampling processor, each of the stored validated sets of values of each sampling period, wherein the aggregate stored validated sets of values comprises objective input data; and 97submitting, by the sampling processor, the objective input data to a rate generator coupled with the sampling processor and operative to generate the forward rate.
Claims 1-21 are not taught in the prior art.  The closest prior art is Peck Walden (2017/0331774).  The closest NPL is “An empirical comparison of forward‐rate and spot‐rate models for valuing interest‐rate options,” Bühler, M Uhrig‐Homburg, U Walter… - The Journal of …, 1999 - Wiley Online Library.  However, the claims are rejected under 35 U.S.C. 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of generating a forward rate without significantly more. 
Claim 1 recite(s) determining, transact, generating, obtaining, storing, aggregating, and submitting steps carried out by a transaction processing system, hardware matching processor, and sampling processor.  The transaction processing system, hardware matching processor, and sampling processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 172).  
Claim 1 falls into the categories of fundamental economic practice and mathematical concepts (determining forward rate—Spec. ¶ 35).  The claim is directed to a judicial exception to an abstract idea.
Independent claims 11 and 21 recite systems and mimic independent claim 1 and are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of determining a forward rate.  All of the dependent claims are directed to aggregating and analyzing data to determine a forward rate.  
Claim 1 does not recite additional steps to take the claim out of the realm of abstraction.  Claim 1 recite(s) determining, transact, generating, obtaining, storing, aggregating, and submitting steps carried out by a transaction processing system, hardware matching processor, and sampling processor.  The transaction processing system, hardware matching processor, and sampling processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 172).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-21 are ineligible.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691